Title: To George Washington from Lafayette, 25 January 1791
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My Dear General
Paris January the 25th 1791

Give me leave to introduce and recommend to You Mr Kellerman the Son of an Able and patriot General officer in the french Service—it is Not Under the Embroidered Regimentals that we find the Greater Proportion of friends to the Revolution—for which Reason I am the Better disposed to oblige such as Have Sided with us.
The National Assembly Have, whilst I was Engaged in quelling a Riotous fight in one of the Suburbs where some men Had Been Killed, Voted a Bill to prohibit foreign oil, Except that imported By the Americans—But to My Great Concern the Aristocratic Party, Helping the Mercantile interest on our Side of the House, Have altered the Article, so that the duty Has been increased from five to twelve livres—in Vain has it been Moved to Put of the Debate untill I Could Be present—the Opponents Have Carried it—But I Hope We May Get the diplomatic Committee to interfere.
Adieu, My dear General, My Best Respects Wait on Mrs Washington—Remember me to All friends—Most Affectionately and Respectfully Your filial friend

Lafayette

